ORDER
PER CURIAM.
Timothy Prosser (Defendant) appeals from the judgment upon his conviction by a jury of one count of felonious possession of methamphetamine, Section 195.202, RSMo 2000 (Count I), and one count of felonious possession of drug paraphernalia with intent to manufacture methamphetamine, Section 195.233, RSMo 2000 (Count II). Defendant was sentenced to consecutive terms of seven years’ imprisonment on Count I and four years’ imprisonment on Count II. On appeal, Defendant argues the trial court erred (1) in overruling his objections to the introduction of evidence seized as the result of a search warrant, (2) in failing to conduct a second suppression hearing when the case was transferred to a new venue, and (3) in allowing the State to present rebuttal evidence on collateral issues raised by the State on cross-examination. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).